 
 
I 
108th CONGRESS
2d Session
H. R. 5193 
IN THE HOUSE OF REPRESENTATIVES 
 
September 30, 2004 
Ms. Ros-Lehtinen (for herself, Mr. Lantos, Mr. Berman, and Mr. Chabot) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To hold the current regime in Iran accountable for its threatening behavior and to support a transition to democracy in Iran. 
 
 
1.Short titleThis Act may be cited as the Iran Freedom Support Act. 
2.Table of contents 
 
Sec. 1. Short title 
Sec. 2. Table of contents 
Title I—Codification of sanctions against Iran 
Sec. 101. Codification of sanctions 
Title II—Amendments to the Iran and Libya Sanctions Act of 1996 
Sec. 201. Multilateral regime 
Sec. 202. Imposition of sanctions 
Sec. 203. Termination of sanctions 
Sec. 204. Sunset 
Sec. 205. Clarification and expansion of definitions 
Title III—Democracy in Iran 
Sec. 301. Declaration of Congress regarding United States policy toward Iran 
Sec. 302. Assistance to support democracy in Iran 
Sec. 303. Sense of Congress regarding designation of democratic opposition organizations  
ICodification of sanctions against Iran 
101.Codification of sanctions 
(a)Codification of sanctions related to weapons of mass destructionUnited States sanctions, controls, and regulations relating to weapons of mass destruction with respect to Iran, as in effect on the date of enactment of this Act, shall remain in effect, until the President certifies to the Committee on International Relations of the House of Representatives and the Committee on Foreign Relations of the Senate that the Government of Iran has permanently and verifiably dismantled its weapons of mass destruction programs and has committed to combating the proliferation of such weapons.  
(b)No effect on other sanctions relating to support for acts of international terrorismNotwithstanding a certification by the President under subsection (a), United States sanctions, controls, and regulations relating to a determination under section 6(j)(1)(A) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)(A)), section 620A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)), or section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)) relating to support for acts of international terrorism by the Government of Iran, as in effect on the date of the enactment of this Act, shall remain in effect. 
IIAmendments to the Iran and Libya Sanctions Act of 1996 
201.Multilateral regime 
(a)Reports to CongressSection 4(b) of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended to read as follows: 
 
(b)Reports to CongressNot later than six months after the date of the enactment of the Iran Freedom Support Act and every six months thereafter, the President shall submit to the appropriate congressional committees a report regarding specific diplomatic efforts undertaken pursuant to subsection (a), the results of those efforts, and a description of proposed diplomatic efforts pursuant to such subsection. Each report shall include— 
(1)a list of the countries that have agreed to undertake measures to further the objectives of section 3 with respect to Iran; 
(2)a description of those measures, including— 
(A)government actions with respect to public or private entities (or their subsidiaries) located in their territories, that are engaged in Iran; 
(B)any decisions by the governments of these countries to rescind or continue the provision of credits, guarantees, or other governmental assistance to these entities; and 
(C)actions taken in international fora to further the objectives of section 3; 
(3)a list of the countries that have not agreed to undertake measures to further the objectives of section 3 with respect to Iran, and the reasons therefor; and 
(4)a description of any memorandums of understanding, political understandings, or international agreements to which the United States has acceded which affect implementation of this section or section 5(a).. 
(b)WaiverSection 4(c) of such Act (50 U.S.C. 1701 note) is amended to read as follows: 
 
(c)Waiver 
(1)In generalThe President may, on a case by case basis, waive for a period of not more than six months the application of section 5(a) with respect to a national of a country, if the President certifies to the appropriate congressional committees at least 30 days before such waiver is to take effect that— 
(A)such waiver is vital to the national security of the United States; and 
(B)the country of the national has undertaken substantial measures to prevent the acquisition and development of weapons of mass destruction by the Government of Iran.  
(2)Subsequent renewal of waiverIf the President determines that such is appropriate, the President may, at the conclusion of the period of a waiver under paragraph (1), renew such waiver for a subsequent period of not more than six months. . 
(c)InvestigationsSection 4 of such Act (50 U.S.C. 1701 note) is amended by adding at the end the following new subsection: 
 
(f)Investigations 
(1)In generalUpon public or private disclosure of activity related to investment in Iran by a person as described in this Act, the President shall direct the Secretary of the Treasury to initiate an investigation into the possible imposition of sanctions against such person as a result of such activity, to notify such person of such investigation, and to provide a recommendation to the President for such purposes. 
(2)Determination and notificationNot later than 90 days after the date of the disclosure of the activity described in paragraph (1), the President shall determine whether or not to impose sanctions against such person as a result of such activity and shall notify the appropriate congressional committees of the basis for such determination. 
(3)PublicationNot later than 10 days after the President notifies the appropriate congressional committees under paragraph (2), the President shall ensure publication in the Federal Register of— 
(A)the identification of the persons against which the President has made a determination that the imposition of sanctions is appropriate, together with an explanation for such determination; and 
(B)the identification of the persons against which the President has made a determination that the imposition of sanctions is not appropriate, together with an explanation for such determination.. 
202.Imposition of sanctions 
(a)Sanctions with respect to development of petroleum resourcesSection 5(a) of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended— 
(1)in the heading, by striking to Iran and inserting to the development of petroleum resources of Iran; 
(2)by striking (6) and inserting (5); and 
(3)by striking with actual knowledge,. 
(b)Sanctions with respect to development of weapons of mass destruction or other military capabilitiesSection 5(b) of such Act (50 U.S.C. 1701 note) is amended to read as follows: 
 
(b)Mandatory sanctions with respect to development of weapons of mass destruction or other military capabilitiesNotwithstanding any other provision of law, the President shall impose two or more of the sanctions described in paragraphs (1) through (5) of section 6 if the President determines that a person has, on or after the date of the enactment of this Act, exported, transferred, or otherwise provided to Iran any goods, services, technology, or other items the provision of which has contributed to the ability of Iran to— 
(1)acquire or develop chemical, biological, or nuclear weapons or related technologies; or 
(2)acquire or develop destabilizing numbers and types of advanced conventional weapons. . 
(c)Persons against which the sanctions are to be imposedSection 5(c)(2) of such Act (50 U.S.C. 1701 note) is amended— 
(1)in subparagraph (B), by striking or at the end; 
(2)in subparagraph (C), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following new subparagraph: 
 
(D)is a private or government lender, insurer, underwriter, re-insurer, or guarantor of the person referred to in paragraph (1) if that private or government lender, insurer, underwriter, re-insurer, or guarantor, with actual knowledge, engaged in the activities referred to in paragraph (1).. 
(d)Effective dateSanctions imposed pursuant to the amendments made by this section shall apply with respect to investments made in Iran on or after the date of the enactment of this Act. 
203.Termination of sanctions 
(a)Removal of LibyaSection 8 of the Iran and Libya Sanctions Act 1996 (50 U.S.C. 1701 note) is amended— 
(1)in subsection (a), by striking the subsection designation and heading; and 
(2)by striking subsection (b).  
(b)No threat posedSuch section, as amended by subsection (a), is further amended— 
(1)in paragraph (1)(C), by striking and at the end; 
(2)in paragraph (2), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(3)poses no threat to United States national security, interests, or allies.. 
204.SunsetSection 13 of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended— 
(1)in the section heading, by striking ; Sunset;  
(2)in subsection (a), by striking the subsection designation and heading; and 
(3)by striking subsection (b). 
205.Clarification and expansion of definitions 
(a)PersonSection 14(14)(B) of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended— 
(1)by inserting after trust the following: , financial institution, insurer, underwriter, re-insurer, guarantor; and 
(2)by striking operating as a business enterprise. 
(b)Petroleum resourcesSection 14(15) of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended by inserting after petroleum the following: , petroleum by-products,.   
IIIDemocracy in Iran 
301.Declaration of Congress regarding United States policy toward IranCongress declares that it should be the policy of the United States to support independent human rights and pro-democracy forces in Iran. 
302.Assistance to support democracy in Iran 
(a)AuthorizationThe President is authorized to provide financial and political assistance (including the award of grants) to foreign and domestic individuals, organizations, and entities that support democracy and the promotion of democracy in Iran and that are opposed to the non-democratic Government of Iran. Such assistance may include the award of grants to eligible independent pro-democracy radio and television broadcasting organizations that broadcast into Iran. 
(b)Eligibility for assistanceFinancial and political assistance under this section may be provided to an individual, organization, or entity that— 
(1)officially opposes the use of terrorism; 
(2)advocates the adherence by Iran to nonproliferation regimes for nuclear, chemical, and biological weapons and materiel; 
(3)is dedicated to democratic values and supports the adoption of a democratic form of government in Iran; 
(4)is dedicated to respect for human rights, including the fundamental equality of women; 
(5)works to establish equality of opportunity for people; and 
(6)supports freedom of the press, freedom of speech, freedom of association, and freedom of religion. 
(c)FundingThe President may provide assistance under this section using— 
(1)funds available to the Middle East Partnership Initiative (MEPI), the Broader Middle East and North Africa Initiative, and the National Endowment for Democracy (NED); and 
(2)amounts made available pursuant to the authorization of appropriations under subsection (g). 
(d)NotificationNot later than 15 days before each obligation of assistance under this section, and in accordance with the procedures under section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–l), the President shall notify the Committee on International Relations and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate. 
(e)Sense of Congress regarding coordination of policy and appointmentIt is the sense of Congress that in order to ensure maximum coordination among Federal agencies, if the President provides the assistance under this section, the President should appoint an individual who shall— 
(1)serve as special assistant to the President on matters relating to Iran; and 
(2)coordinate among the appropriate directors of the National Security Council on issues regarding such matters. 
(f)Sense of Congress regarding diplomatic assistanceIt is the sense of Congress that— 
(1)contacts should be expanded with opposition groups in Iran that meet the criteria under subsection (b); 
(2)support for a transition to democracy in Iran should be expressed by United States representatives and officials in all appropriate international fora; 
(3)representatives of the Government of Iran should be denied access to all United States Government buildings; 
(4)efforts to bring a halt to the nuclear weapons program of Iran, including steps to end the supply of nuclear components or fuel to Iran, should be intensified, with particular attention focused on the cooperation regarding such program— 
(A)between the Government of Iran and the Government of the Russian Federation; and 
(B)between the Government of Iran and individuals from China, Malaysia, and Pakistan, including the network of Dr. Abdul Qadeer (A. Q.) Khan; and 
(5)officials and representatives of the United States should— 
(A)strongly and unequivocally support indigenous efforts in Iran calling for free, transparent, and democratic elections; and 
(B)draw international attention to violations by the Government of Iran of human rights, freedom of religion, freedom of assembly, and freedom of the press. 
(g)Authorization of appropriationsThere is authorized to be appropriated to the Department of State such sums as may be necessary to carry out this section. 
303.Sense of Congress regarding designation of democratic opposition organizations 
(a)Initial designationIt is the sense of Congress that, not later than 90 days after the date of the enactment of this Act, the President should designate at least one democratic opposition organization as eligible to receive assistance under section 302. 
(b)Notification requirementNot later than 15 days before designating a democratic opposition organization as eligible to receive assistance under section 302, the President shall notify the Committee on International Relations and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate of the proposed designation. If the President determines that such is appropriate, such notification may be in classified form.  
 
